Citation Nr: 1724647	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, throughout the period on appeal, his PTSD has been manifested by no greater than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood,  due to such symptoms as depressed mood; constant, persecutory paranoid delusions; anxiety; inability to concentrate; inability to follow instructions; hypervigilance; social isolation; suspiciousness; suicidal ideation; chronic sleep impairment; anger and irritability; mild memory loss; exaggerated startle response; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances (including work or a worklike setting);and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no higher, for PTSD have been approximated from December 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's service-connected PTSD is evaluated under DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM was promulgated , the DSM-5.  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.
The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

However, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126; VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

In July 2010, the Veteran was afforded a VA PTSD examination, where he reported that he had been regularly attending individual psychotherapy, but felt he needed it weekly instead of once every 3 or 4 months.  He was anxious, but intact to person, place and time.  He reported worsening depression, constant, persecutory, paranoid delusions, sleep impairment (insomnia and nightmares), hypervigilance, abstract suicidal ideation, and constant irritability and anger.  He said he had no friends.  He said he had not had regular, full-time employment in 10 years because he could not "deal" with people, became angry very quickly, and was insubordinate to his employers.  His common-law wife attended the examination and submitted a written statement, where she said they had been together for 12 years, but she felt that her and their children were being "held prisoner" by the Veteran's behavior.  She said they could not engage in typical family activities, like picnics or holiday celebrations, and had very limited interaction with others.  The examiner assigned a GAF score of 68, but concluded by saying that his problems were his anger and inability to form and maintain personal and professional relationships, and was unable to follow instructions, constantly having difficulty with the demands of employment.  She added that he needed more intensive therapy on a weekly basis in order to demonstrate any significant improvement.

VAMC treatment reports beginning in June 2008 show that he regularly attended his scheduled psychotherapy.  They show that he reported nightmares, anger that was destroying his relationship with his wife and children, not venturing outside of his apartment complex, inability to show affection, lots of yelling and verbal abuse with his wife, who said he would become aggressive about once a month, but not with the children.  During a December 2009 session, although he denied active suicidal ideation, he said he sometimes thought that he would be better off dead.  

In May 2013, he was admitted to St. Francis Hospital with an initial diagnosis of depression and suicidal ideation.  Later that month, he was admitted to the VA Bradley Center, where it was noted that his problems included a suicide attempt, depression and anxiety; subsequent treatment notes show that he attempted to overdose by taking 35 sleeping pills after his wife left him.  He remained there through the first week of June 2013.  Over the following months, his local police made several welfare checks at his home when VA was unable to contact him by phone.  He remained on the high risk for suicide list through at least mid-October 2013.

In January 2014, he was afforded a second VA PTSD examination in part to evaluate his recently awarded total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The examiner began by incorrectly saying that the Veteran's last VA mental health examination was 11 years earlier.  The Veteran reported that he had finally married his common-law wife, but they had now been separated for about two years.  He reported minimal contact with others and said he spent most of his time at home alone watching TV.  The examiner opined that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Despite the fact that the examiner said that she had reviewed his complete treatment records (which would have included the records pertaining to his May 2013 suicide attempt), she wrote without comment that he denied any history of suicide attempt.  She did not assign a GAF score, but merely stated that it did not appear that his PTSD alone prevented gainful employment. 
In April 2017, the AOJ noted in the claims file that the Veteran had failed to respond to repeated messages and a March 2017 letter asking him to report for another VA psychiatric examination. 

Based on a review of the aforementioned evidence, the Board finds that, beginning December 10, 2009 (the date of claim for increase), the Veteran's symptomatology from his service-connected PTSD has more closely approximated that of a 70 percent disability rating under DC 9411.  The Board cannot discern any earlier date where it is factually ascertainable that there was increase in symptoms.  Any date earlier would be an exercise in speculation.  

While the Board is cognizant that he has not manifested all of the symptoms suggested for a disability rating of 70 percent under 38 C.F.R. §  4.130, DC 9411, as noted above, the United States Court of Appeals for Veterans Claims (Court) has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  

Further, although the Veteran made a suicide attempt during the course of the appeal, he later stated that he called the police after ingesting the sleeping pills because he really did not want to die, but just wanted his family to come back home.  As such, the medical evidence failed to demonstrate a disability picture manifested by symptoms suggestive of a 100 percent rating.  Moreover, the Veteran has not presented with symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In addition, the Veteran did not suffer from total occupational and social impairment.  He maintained relationships, including with his children, although they were significantly strained, consistent with a 70 percent rating.  In addition, although he demonstrated difficulty in maintaining employment, this is reflected in his 70 percent rating.  The most recent examiner noted that his PTSD alone did not prevent gainful employment.  Given these facts, the Veteran is not totally socially and occupational impaired due to his PTSD.  

The Board has considered the Veteran's claim and assigned the appropriate rating for his PTSD based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) .


ORDER

Effective December 10, 2009, a disability rating of 70 percent for PTSD, and no higher, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


